DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. JP 2020-105141 was received on 13 July 2021as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 14 June 2021 have been considered by the examiner.

Drawings
The drawings filed on 14 June 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijo et al. (JP 01202474 A), utilizing a machine translation, hereinafter Kamijo.
With regard to Claim 1, Kamijo discloses a printer (Title; Fig. 12) configured to perform printing on a medium while being manually moved in a first direction relatively to the medium (Fig. 12; pg. 9, Lines 18-20), comprising: 
a roller (Fig. 12; pg. 9, Lines 18-20, driving roller 2) having frictional contact with the medium while the printer is moved in the first direction to thereby rotate in a first rotational direction (Figs. 1-12; pgs. 9-10); and 
a first rotation restriction section (Abstract; one-way clutch 7/2C; pg. 9, Line 24 to pg. 10, Line 15) by which the roller rotates in the first rotational direction and rotating in a second rotational direction opposite to the first rotational direction is restricted (Abstract; one-way clutch 7/2C; pg. 9, Line 24 to pg. 10, Line 15).

Allowable Subject Matter
Claim2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 2 is that applicants claimed invention includes a printer having a second rotation restriction section by which the roller's rotating in the first rotational direction is restricted and the roller rotates in the second rotational direction opposite to the first rotational direction, wherein the printer performs printing on the medium while being manually moved in a second direction different from the first direction relatively to the medium, the roller has frictional contact with the medium while the printer is moved in the second direction to thereby rotate in the second rotational direction, the first rotation restriction section is selectively displaced to a first restriction position where the first rotation restriction section rotates the roller in the first rotational direction and restricts the roller's rotating in the second rotational direction, and a first allowance position where the first rotation restriction section rotates the roller in the first rotational direction and rotates the roller in the second rotational direction, and the second rotation restriction section is selectively displaced to a second restriction position where the second rotation restriction section restricts the roller's rotating in the first rotational direction and the roller rotates in the second rotational direction, and a second allowance position where the second rotation restriction section rotates the roller in the first rotational direction and rotates the roller in the second rotational direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 3-8 are allowable because they depend from Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853